Case 1:18-cv-00101-JJM-LDA Document 21-6 Filed 02/27/20 Page 1 of 3 PageID #: 198




                      EXHIBIT A-4
 Case 1:18-cv-00101-JJM-LDA Document 21-6 Filed 02/27/20 Page 2 of 3 PageID #: 199



                                                         INST:                            ??ó1          ekr          l.1L6 Pg=      t'77




   aPN   I t0t'rto
   P¡rorrtdBr: Ghu llc¡n¡ /llùl
          Itttr ËrÊ.úad .lrrrt là:
         tlqrrlrf Cañllqì¡'bê
            ¡.ô l.<¡ìCogr   aÞ.
           |drb Frtlr. S l¡aol

   Phørc Nur¡bcr'    5óló82.ttlJ                ASSICNMEf{T OF MORTCAG¿
                                                            RHoDË  rsr.lrD
            Thr¡ Â$srcNMENT OF MORTGAGE fiom U.s. 8A¡{K NATtOdrÙ ¡SSOCI¡i!ó¡V, ¡S TRUSÎES FOR
   CEI TÍFICÀTETIOLDSRS OF THE BEAR STSARNS ASSËT B^CKID SECURITIES T TRUST ¡IIO{.AC6. ASSET
   BACKTD CERTIFICATBS, SÉRIBS 200.1-ACó. rvho¡c oddrcrs i¡ c/o Oc$tr Lnn Sr.rncing, LLC. , tó61 l,l/orthrngton
   Road. Suilc l0o, wcr( Peln Barch, FL 3]40, ('Âsrrgnor") ro U.S. B^J{K It{ATlOf{AL ASSOCIATION, NOT
   TNDfVIDUALLY BUl SOLILY AS TRUSTES FOR lHS HOLDERS OF fi¿ BEAR STßAR,{S ASSET BACK¿D
  SËClrRlTlES I ÍRUST 200GACô, ASSET BACKSD CERTIFÍCATIS, SßRlf,S 2@{-,lC6, whocc addn.s n c/o Oç*ur
  Lrrn Scrvicing, LLC-, t(úl Worrhinglon Rood, Süttc' læ, wcsl Prlm Be¿ch. FL l}4û9 ('As¡igrrcc')
            For eood ¡ttd ttlt¡blc on¡idcntim, thc roocip and nrllicrertrX of rvhich is hcrtbl'æþrotr'lodgc4 thc Âssrgnor (hs
  þ thr-= P,res€nlv lætclry Sroltl, burgairt. scll. lr¡ncfir utd sl ortr unlo (ìc rtssigrræ, ilr rrrcccrsorq Inrn{c¡ts ond uwlgrs
  lbæ¡tr, rll of thc right. l*lc end rntcrcc( of sard Âtrigra in r¡d to tbc following irutrumenl dc*nbiry lud thcrcin, duly
  rcoordcd in ¡he Of[c¿ of rtp h.rblíc Rccord¡ of BARRNGT0ñ (TOWN), Sr¡rtc of RHOOE ISLAñD, ¡ru tbllor,r¡.
  Morçegor CHRISIOPflER B. PÉM|INT^L
  Morr¡rse: MORTGAôE ETECTROMC ru¡AlS'rR^nON SYSlliMS, NC. SOLELY                                   NOM|N|ìE FOR CREENPoIN'|'
 MOITTC^CE FUNDINC.INC                                                                           ^S
 Docurncr¡t Dots SEPTlilvlBER        10,2004               .¡\milm ¡ 34J.t00.ü,
 Rcc'ordlng Dotc, $cptcmtlÌ I l. 20ûl
 Bælt/VolunrciDockct/LtL'r-         0Bó9                    ttgËûblro.     0242                tnsr¡rmc¡rt   m{li3
 Proprrl i¡ddre$: ID soW^¡\,ls Ro^D, E/\RxlNo'foN.          RI   0tlt06
 Prc,pcrty drrribod ¡¡ fol lows'
            îOII A COIIPI.IITE I,EGÁ|. DESCNPNON               SììE Â''OPE III}nEXENCIiD RECOßDET' TIORîG,IGE
                      Thí¡ Ar¡¡g¡uncnt is mo¡Jc srthot¡l reou¡tc. rrpreæntotioo 0r $uraily
            IN WITNESS WttrREOF ûc /i¡$ignü ì¡r courr$ thrìúi: _pnq¿nrs to Þ cxrrcut¿d ùr fr lurnc, by rts pro,psr ofliccr
 thcn:urrto duly ruthonzrr.l,     rhc         (
                                                 I         of
                                                          ast;        gÇ-P                   .Zoln
 U.S. ¡A¡lK ¡írIT|ON^LASSOCI TION. AS TRUSTBß FOR                            -
 CBRTIFICATEHOLDERS OP T}IG BE^N STEARJ{S ASSET 8.TCK¿D
 sEctfRtTtss I TßusT 200{.Acó                                           Srylrtrl, ¡¡lcd tnl deliwrcd ¡n lhc prt:slce oÍ
 BY ITS ATTORNEY I¡{ T',ACT
 OCWEN                 sERVrctÌ{c, LLC
 8Y


H'f#                                                                  (l

                                                                       -W
                                                                      otfute¡*-er.l-
                                                                                                      D/ttltß


sT^t'Êot: towÂ                             )
                                           þ¡
co{J¡ITY OF BLACK           rr^WK          )                                              I
                                                                                          ll  rhy      q¡.çfñ
,20¡4.                                                                    st Ocu(n Len .x,,qicíng. Ll.C                û.¡ FACT
t¡oR u.                                                                          {E                           ^lTiJRNEy
                                                                                                                   OF ÍHß 8E^R
STIARI{S ASSET BACKED SECURITI¿S ¡ TnUS12fi]r-¡Oó. or                             of thc                       ls       lnoun to
nlc.                                                                                  1


                                  coMurS¡ltolt                       Nolar¡
                                  IY
Case 1:18-cv-00101-JJM-LDA Document 21-6 Filed 02/27/20 Page 3 of 3 PageID #: 200




                           INST:                 22e1   Bk!     141é Pg=                    17S!




                                   st0rc of   lowA




                                                         RtcEIUEo F0fr &€c0tD
                                                         See 29,20t{ ü8t554
                                                         Sqrr inlionr A. t.
                                                         tl¡r ad i th J.   DeS   r   sf o
                                                         louN cttR.ri.
